 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARK A. GORDON,                               No. 2:18-cv-02070-KJM-KJN (PS)
12                       Plaintiff,
13            v.                                       PRETRIAL SCHEDULING ORDER
14       NATIONSTAR MORTGAGE LLC, et al.,
15                       Defendants.
16

17           READ THIS ORDER CAREFULLY. IT CONTAINS IMPORTANT DATES THAT

18   THE COURT WILL STRICTLY ENFORCE AND WITH WHICH ALL COUNSEL AND

19   PARTIES MUST COMPLY. FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER

20   MAY RESULT IN THE IMPOSITION OF MONETARY AND ALL OTHER APPROPRIATE

21   SANCTIONS, INCLUDING DISMISSAL OR AN ORDER OF JUDGMENT.

22           On December 6, 2018, the court conducted a status (pretrial scheduling) conference in this

23   matter.1 At the status conference, pro se plaintiff Mark Gordon appeared on his own behalf, and

24   attorney Jason Ingber appeared on behalf of defendants. After considering the parties’ joint status

25   ////

26   ////

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
 1   report (ECF No. 6) and the parties’ representations at the status conference, the court issues the

 2   following pretrial scheduling order.2

 3   NATURE OF THE CASE

 4             Plaintiff commenced this action in state court, on June 26, 2018, and defendants removed

 5   this matter to federal court on July 30, 2018, pursuant to 28 U.S.C. §§ 1332 and 1441(b). (ECF

 6   No. 1.) Plaintiff brings claims of breach of contract, breach of covenant of good faith, negligent

 7   misrepresentation, and negligent interference with prospective economic relations, relating to the

 8   servicing of a mortgage secured by real property located in Placer County, California. (Id.)

 9             Defendants deny any liability.

10   SERVICE OF PROCESS

11             All named defendants have been served and have appeared. No further service is

12   permitted except with leave of court, good cause having been shown.

13   JOINDER OF PARTIES/AMENDMENT OF PLEADINGS

14             All named defendants have answered plaintiffs’ complaint. No further joinder of parties

15   or amendments to pleadings are permitted except with leave of court, good cause having been

16   shown.

17   JURISDICTION/VENUE

18             Jurisdiction and venue are undisputed, and are hereby found to be proper.

19   INITIAL DISCLOSURES

20             To the extent that they have not already done so, the parties shall make initial disclosures
21   pursuant to Federal Rule of Civil Procedure 26(a)(1) no later than February 6, 2019.

22   LAW AND MOTION

23             All law and motion, except as to discovery-related matters, shall be completed by

24   September 12, 2019. The word “completed” in this context means that all law and motion

25   matters must be heard by the above date. Counsel and/or parties proceeding without counsel3 are

26   2
       The court has made minor modifications to the parties’ proposed scheduling deadlines based on
27   the court’s own availability and case management needs.

28   3
         Any reference to “counsel” in this order includes parties appearing without counsel, otherwise
                                                         2
 1   cautioned to refer to the Local Rules regarding the requirements for noticing such motions on the

 2   court’s regularly scheduled law and motion calendar, including, but not limited to, Local Rule

 3   230. Judge Newman generally hears civil motions on Thursdays at 10:00 a.m. This paragraph

 4   does not preclude motions for continuances, temporary restraining orders, or other emergency

 5   applications, for which the court may set a special briefing schedule, if necessary or appropriate.

 6          The parties should keep in mind that the purpose of law and motion is to narrow and

 7   refine the legal issues raised by the case and to dispose of by pretrial motion those issues that are

 8   susceptible to resolution without trial. To accomplish that purpose, the parties need to identify

 9   and fully research the issues presented by the case, and then examine those issues in light of the

10   evidence obtained through discovery. If it appears to counsel after examining the legal issues and

11   facts that an issue can be resolved by pretrial motion, counsel are to file the appropriate motion

12   consistent with the law and motion cutoff set forth above.

13          ALL PURELY LEGAL ISSUES ARE TO BE RESOLVED BY TIMELY PRETRIAL

14   MOTION. Counsel are reminded that motions in limine are procedural devices designed to

15   address the admissibility of evidence. COUNSEL ARE CAUTIONED THAT THE COURT

16   WILL LOOK WITH DISFAVOR UPON SUBSTANTIVE MOTIONS PRESENTED UNDER

17   THE GUISE OF MOTIONS IN LIMINE AT THE TIME OF TRIAL.

18   DISCOVERY

19          All discovery shall be completed by June 20, 2019. The word “completed” means that all

20   discovery shall have been conducted so that all depositions have been taken and any disputes
21   related to discovery shall have been resolved by appropriate order if necessary and, where

22   discovery has been ordered, the order has been complied with. Discovery motions must be

23   noticed on the undersigned’s law and motion calendar in accordance with the Local Rules and

24   must be heard not later than June 13, 2019. Judge Newman generally hears civil motions on

25   Thursdays at 10:00 a.m.

26   ////
27

28   referred to as appearing in propria persona or pro se.
                                                       3
 1          The parties are reminded that discovery-related motions must conform to the requirements

 2   of the Federal Rules of Civil Procedure and this court’s Local Rules, including Local Rule 251.

 3   Additionally, the parties are required to meet and confer in good faith in an attempt to resolve

 4   their discovery disputes informally and without court intervention prior to filing a discovery

 5   motion. Such meet and confer shall take place in person, or at a minimum, via a telephonic

 6   conference. The mere exchange of letters or e-mails alone is not sufficient. As part of their joint

 7   statement related to a discovery motion submitted pursuant to Local Rule 251, the parties shall

 8   also specifically outline: (a) what meet-and-confer efforts were undertaken; (b) when and where

 9   such discussions took place; (c) who was present; and (d) how the parties’ disputes were

10   narrowed as a result of such discussions. Failure to comply with these requirements may result in

11   summary denial of a discovery motion.

12          Additionally, the court strongly encourages the use of informal telephonic discovery

13   conferences with the court in lieu of formal discovery motion practice. The procedures and

14   conditions for requesting and conducting such an informal telephonic discovery conference are

15   outlined in Judge Newman’s “Order re Informal Telephonic Conferences re Discovery Disputes,”

16   posted on the court’s website at http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-

17   judges/5046/. Additionally, subject to the court’s availability, the court will also rule on disputes

18   encountered at oral depositions, so as to avoid such depositions from breaking down. In the

19   course of the deposition, the parties may contact Judge Newman’s courtroom deputy clerk at

20   (916) 930-4187 to inquire regarding Judge Newman’s availability. However, the parties are
21   cautioned that these informal procedures are not to be abused, and the court may impose

22   appropriate sanctions on an offending party or parties, even in the course of informal discovery

23   conferences.

24   EXPERT DISCLOSURES

25          The parties shall disclose any expert witnesses in accordance with the specifications of

26   Federal Rule of Civil Procedure 26(a)(2) no later than May 6, 2019. Any rebuttal expert
27   disclosures shall be made in accordance with the specifications of Federal Rule of Civil

28   Procedure 26(a)(2) no later than June 10, 2019. Expert disclosures shall be filed with the court
                                                        4
 1   and served upon all other parties.

 2          An expert witness not timely disclosed will not be permitted to testify unless the party

 3   offering the witness demonstrates that: (a) the necessity of the witness could not have been

 4   reasonably anticipated at the time that the expert disclosures were due; (b) the court and opposing

 5   counsel were promptly notified upon discovery of the witness; and (c) the witness was promptly

 6   proffered for deposition. Failure to provide the information required by Federal Rule of Civil

 7   Procedure 26(a)(2) along with the expert disclosures may lead to preclusion of the expert’s

 8   testimony or other appropriate sanctions.

 9   FURTHER SCHEDULING

10          The court will set a Final Pretrial Conference date after the resolution of any dispositive

11   motions, or passage of the dispositive motion cutoff, with a trial date being determined at the

12   pretrial conference. The parties should be prepared to confirm a trial date within 60 to 120 days

13   from the date of the final pretrial conference, and should be available for trial accordingly.

14   SETTLEMENT CONFERENCE

15          A settlement conference may be scheduled by the court at the final pretrial conference.

16   Nevertheless, if the parties at any point determine that an earlier settlement conference would be

17   beneficial, they shall file a stipulation and proposed order for the court’s consideration.

18   MISCELLANEOUS PROVISIONS

19          The parties are reminded that pursuant to Federal Rule of Civil Procedure 16(b)(4), this

20   order shall not be modified except by leave of court upon a showing of “good cause.” See
21   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992). Mere agreement by the

22   parties pursuant to a stipulation does not constitute good cause. Nor does the unavailability of

23   witnesses or counsel, except in extraordinary circumstances, constitute good cause.

24   OBJECTIONS

25          Any objections to this pretrial scheduling order shall be filed within seven (7) days.

26          IT IS SO ORDERED.
27   Dated: December 7, 2018

28
                                                        5
